United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-30187
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHARLES EDWARD FRANKLIN,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                    USDC No. 2:97-CR-287-ALL-K
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Charles Edward Franklin, federal prisoner # 02917-095,

appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion to reduce his sentence based on Amendment 599 to the

United States Sentencing Guidelines.   Franklin pleaded guilty to

being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1) and 924(e)(1).   The district court sentenced

him as an armed career criminal under U.S.S.G. § 4B1.4.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30187
                                 -2-

       Franklin argues that the enhancement for being an armed

career criminal was impermissible double counting under Amendment

599.    However, that provision did not change § 4B1.4, see

U.S.S.G. App. C, amend. 599, and the denial of Franklin’s

§ 3582(c)(2) motion was not an abuse of discretion.    See United

States v. Pardue, 36 F.3d 429, 430 (5th Cir. 1994).

       AFFIRMED.